DETAILED ACTION
Allowable Subject Matter
Claims 1-11 and 16-24 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 10, and 18, the prior art taken alone or in combination fails to disclose or render obvious a surgical stapling device comprising: an anvil retainer assembly including a retainer body and an engagement member pivotally supported on a distal portion of the retainer body; and an anvil assembly including an anvil shaft and an anvil head, the anvil shaft including a plurality of resilient fingers that define a bore, the bore receiving the engagement member of the anvil retainer assembly such that the resilient fingers of the anvil shaft releasably couple the anvil assembly to the engagement member of the anvil retainer assembly.
The combination of these limitations makes independent claims 1, 10, and 18 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANZIM IMAM/
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731